DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 12/7/21.  Claims 16-23 and 25-36 are pending.  Claim 24 has been canceled and Claim 36 has been added.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 23, 25, 29-33 and 36 are rejected under 35 U.S.C. 103(a) as being anticipated by Kinzer (2016/0039591) in view of de la Huerga (6529446).  

As per claim 16, Kinzer teaches an information provider for providing information on perceived health status of a patient, comprising 
- a body having an outer surface (Kinzer; Abstract; paras. [0012]; [0014]; [0031]; Fig.1A, 112: the unit dose package 102 comprises a portion 112 (i.e. “body having an outer surface”) including regulatory information 114 located thereon).
- a data carrier, where at least a portion of the data carrier is located on the outer surface, where the data carrier contains pre-prepared data (Kinzer; Abstract; paras. [0012]; [0014]; [0031]; Fig.1A-1B, 114: the unit dose package 102 comprises a portion 112 including regulatory information 114 (i.e. data carrier contains pre-prepared data) located thereon).  

Kinzer does not expressly teach wherein the pre-prepared data is regarding at least one health status of a user of the information provider wherein the pre-prepared data is accessible to and selectable by the user. However this is old and well-known in the art as evidenced by de la Huerga.  Kinzer teaches pre-prepared data containing regulatory information but does not expressly teach the information is regarding at least one health status of a user.   It is noted that the information contained in the pre-prepared data is non-functional descriptive printed matter.   USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. Nevertheless, De la Huerga, Col. 4, lines 16-21, teaches an “interactive label” that includes a machine readable strip containing prescription information, medication information and program codes (reads on health status information of a user accessible and selectable by a user).  De la Huerga, Col. 4, lines 37-41 further teaches the interactive label can be attached to or adhered to vials, bottles, blister packs, and other 
         
Kinzer further does not expressly teach wherein said data carrier is designed to provide pre-prepared data to a reader configured to read the data carrier.   Kinzer teaches a package comprising a portion containing regulatory information but does not expressly teach that the package comprising a portion is designed to provide data to a reader configured to read the data carrier.  However, this is old and well-known in the art as evidenced by de la Huerga.  De la Huerga Col. 4, line 1 teaches a reminder unit reads the information strip of the vial or container and communicates this information with a patient.  It would have been obvious to one of ordinary skill in the art to include in the information provider taught by Kinzer the data carrier designed to provide data to a reader configured to read the data carrier as taught by De la Huerga once the user has selected the pre-prepared data is considered non-functional descriptive material and given little to no patentable weight.  This limitation is not functionally related to how the data carrier is designed.  
  
As per claim 17, Kinzer does not expressly teach the information provider according to claim 16, wherein said data carrier contains pre-prepared data regarding one specific health status.  However this is old and well-known in the art as evidenced by de la Huerga.  Kinzer teaches pre-prepared data containing regulatory information but does not expressly teach the information is regarding one specific health status.  As noted earlier, the data contained in the pre-prepared data is nonfunctional descriptive printed matter.  Nevertheless, De la Huerga, Col. 4, lines 16-21, teaches an “interactive label” that includes a machine readable strip containing prescription information, medication information and program codes (reads on a specific health status).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the specific health status of de la Huerga for the regulatory information of the Kinzer.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious
 
 the information provider according to claim
17, wherein different information providers comprise different health statuses
that may be provided to a patient (Kinzer; para. [0035] memory that stores, for
example, information regarding user-specific terpene/terpenoid/CBD/THC information,
user-specific flavor profile information, user-specific autoimmune diseases information,
user-specific pain mitigation profile information, user-specific stress mitigation profile
information, user-specific desired feeling/results profile information, and the like).  It is noted that different health status that may be provided to a patient is considered non-functional descriptive language and not positively recited.  Kinzer teaches different information providers comprising different health status.

AS per claim 19, Kinzer teaches an information provider according to claim 18, wherein different information providers enable the patient to choose an information provider containing a health status that best corresponds to the patient's perceived health status (Kinzer; para. [0062] Unit dose packaging may include any desired number of doses and may include tamper evidence, child-resistance features and may include labeling with, for example, dose information, expiration dates, machine readable information (e.g., barcodes), or other information) – The information on the packaging enables the patient to choose an information provider  by giving the patient information to make a decision.  

As per claim 20, Kinzer teaches an information provider according to claim 16, wherein said data carrier comprises a plurality of different health statuses , the device further comprises manually operable activation elements (Kinzer; para. [0062] For example, a unit dose package can be a blister pack with a backing member and a blister mounted defining individual cavities for storing doses medication (i.e. manually operable activation elements) enabling choosing a specific health status from said plurality of health statuses (Kinzer; Fig. 1B Blister pack comprises communication component including memory that enables choosing of a health status).  

AS per claim 21, Kinzer teaches the information provider according to claim [[19]] 20, wherein said activation elements comprise removable layers of material (Kinzer para. [0062] Other types of packaging can be used and can be include closures, lids, break-away member, cavities, or combinations thereof).  

As per claim 23, Kinzer does not expressly teach an information provider according to claim 17, wherein said data carrier comprises additional information pertaining to actual conditions of the patient.  However this is old and well-known in the art as evidenced by de la Huerga.  Kinzer teaches pre-prepared data containing regulatory information but does not expressly teach the information pertains to actual conditions of the patient.  As noted earlier, the type of data is nonfunctional descriptive printed matter.  Nevertheless, De la Huerga, Col. 4, lines 16-21, teaches an “interactive label” that includes a machine readable strip containing prescription information, medication information and program codes (reads on additional information pertaining to actual conditions of the patient).  Since each individual element and its additional information pertaining to actual conditions of the patient of de la Huerga for the regulatory information of the Kinzer.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 25, Kinzer teaches an information provider according to claim 23 [[24]], wherein the device further comprises manually operable activation elements (Kinzer; para. [0035]), the device further comprises manually operable activation elements (Kinzer; para. [0062] For example, a unit dose package can be a blister pack with a backing member and a blister mounted defining individual cavities for storing doses medication (i.e. manually operable activation elements) enabling choosing a specific health status (Kinzer; Fig. 1B Blister pack comprises communication component including memory that enables choosing of a health status).  

As per claim 29, Kinzer teaches an information provider according to claim 16, wherein said data carrier comprises optically readable elements (para. [0062] Unit dose packaging may include any desired number of doses and may include tamper evidence, child-resistance features and may include labeling with, for example, dose information, expiration dates, machine readable information (e.g., barcodes), or other information).  

As per claim 30, Kinzer teaches an information provider according to claim 16, wherein said data carrier comprises near frequency communication elements (para. [0062] Unit dose packaging may include any desired number of doses and may include tamper evidence, child-resistance features and may include labeling with, for example, dose information, expiration dates, machine readable information (e.g., barcodes), or other information).  

As per claim 31, Kinzer teaches an information provider according to claim 16, wherein said body is made of material of sheet form (Kinzer; para. [0062] For example, a unit dose package can be a blister pack with a backing member and a blister mounted defining individual cavities for storing doses medication. Each cavity can contain a single dose, such as a pill. In some embodiments, the packaging includes single or multi-dose unit dose packages in the form of packets, pouches, or the like. Other types of packaging can be used and can be include closures, lids, break-away member, cavities, or combinations thereof).  

As per claim 32, Kinzer teaches an information provider according to claim 31, wherein the sheet material comprising thin sheets of plastic, metal, wood, cardboard, paper or laminated combinations thereof (Kinzer; para. [0062] For example, a unit dose package can be a blister pack with a backing member and a blister mounted defining individual cavities for storing doses medication. Each cavity can contain a single dose, such as a pill. In some embodiments, the packaging includes .  

As per claim 33, Kinzer teaches an information provider according to claim 16, wherein the information provider is comprised in a primary package for a medicament (Kinzer; Fig. 1; paras. [0013], [0014] unit dose package).  


Claims 26-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer (2016/0039591) in view of de la Huerga (6529446) in further view of Robertson (WO/02/081015).  

As per claim 26, Kinzer does not expressly teach the information provider according to claim 16, wherein said reader is operably connected to a medical waste container.  However, this is old and well known in the art to connect a medicament package to a medical waste container as evidenced by Robertson.  IN particular, Robertson pg. 3 lines 13-17 teaches an “electronic medicament dispenser” (i.e. medical waste container) with one or more data-transfer elements.  It would have been obvious of ordinary skill in the art to include in the medicament system of Kinzer the medical waste container of Robertson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 27, Kinzer teaches an information provider according to claim 26, wherein said data may be read by said reader when said information provider is in the vicinity of said reader (para. [0062] Unit dose packaging may include any desired number of doses and may include tamper evidence, child-resistance features and may include labeling with, for example, dose information, expiration dates, machine readable information (e.g., barcodes), or other information).  It is noted that the claim teaches data may be recited by said reader and is thus not positively recited.  The barcode taught by Kinzer allows the data to be read.  

As per claim 28, Kinzer does not expressly teach an information provider according to claim 16, wherein the information provider is designed and intended to be entered into said medical waste container.  However, medicament packages designed for medical waste containers are old and well known in the art as evidenced by Kinzer.  IN particular Kinzer pg. 4, lines 19-21 and Fig. 1A teaches a medicament dispenser 6 which includes an outer housing which takes a refill containing medicament 5 (i.e. information provider).  It would have been obvious of ordinary skill in the art to include in the medicament system of Kinzer the medical waste container of Robertson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per claim 34, Robertson teaches a reader arranged to be operably connected to a medical waste container, which reader is configured to read an information provider according to claim 16 (Robertson; pg. 9, lines 12-16 active reader in dispenser).  

As per claim 35 Robertson teaches the reader according to claim 34, comprised in a base on which said medical waste container may be placed (Robertson; pg. 7 lines 11-12 docking station (i.e. base)).   


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kinzer (2016/0039591) in view of de la Huerga (6529446)  and Tan (20090037204).  

As per claim 36, Kinzer teaches an information provider for providing information on perceived health status of a patient, comprising a body having an outer surface (Kinzer; Abstract; paras. [0012]; [0014]; [0031]; Fig.1A, 112: the unit dose package 102 comprises a portion 112 (i.e. “body having an outer surface”) including regulatory information 114 located thereon); McDONNELL BOEHNEN5 HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE, 32ND FLOOR CHICAGO, IL 60606 
(312)913-0001a data carrier, where at least a portion of the data carrier is located on the outer surface, where the data carrier contains pre-prepared data (Kinzer; Abstract; paras. [0012]; [0014]; [0031]; Fig.1A-1B, 114: the unit dose package 102 comprises a portion 112 including regulatory information 114 (i.e. data carrier contains pre-prepared data) located thereon); 

Kinzer does not expressly teach wherein the pre-prepared data is regarding at least one health status of a user of the information provider.  However this is old and well-known in the art as evidenced by de la Huerga.  Kinzer teaches pre-prepared data containing regulatory information but does not expressly teach the information is regarding at least one health status of a user.   It is noted that the information contained in the pre-prepared data is non-functional descriptive printed matter.   USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. Nevertheless, De la Huerga, Col. 4, lines 16-21, teaches an “interactive label” that includes a machine readable strip containing prescription information, medication information and program codes (reads on health status information of a user accessible and selectable by a user).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the health information of the de la Huerga for the regulatory information of the Kinzer.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Kinzer further does not expressly teach wherein said data carrier is designed to provide pre-prepared data to a reader configured to read the data carrier.   once the user has removed the material is considered non-functional descriptive material and given little to no patentable weight.  This limitation is not functionally related to how the data carrier is designed.  

	Kinzer also does not expressly teach a material covering the data carrier such that removal by the user of the material exposes the data carrier.  However this is old and well known in the art as evidenced by Tan.  Tan paras. [0048] - [0049] and Figs. 3B teach a code hidden behind an opaque and tamper-evident tape or scratch-removable material.  The tamper-evident tape or the scratch-removable material read on a material covering the data carrier.  It would have been obvious to one of ordinary skill in the art to add the material covering the data carrier as taught by Tan to the information provider of Kinzer as the claimed invention is merely a combination of old .  

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further references have been applied in light of Applicant’s amended claim language.  

IN regards to previously pending claim 22 – newly added independent claim 36 does not teach the full limitations of previously pending dependent claim 22 and thus a new rejection under 35 USC 103 is now applied.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/9/22